Citation Nr: 1302264	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-31 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for heart disease.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for arthritis.

7.  Entitlement to service connection for a right knee disorder.

8.  Entitlement to service connection for a left knee disorder.

9.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant  represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from May 1974 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Although the Veteran requested a hearing before the Board held at his local RO (i.e., a Travel Board hearing) when he submitted the July 2009 VA Form 9, he later requested postponement after being notified of the hearing date scheduled for May 2010.  He again requested postponement after being notified of the October 2010 hearing date.  He was subsequently notified of a third hearing date scheduled for January 2011 by way of an October 2010 letter.  The Veteran had specifically requested that his hearing be rescheduled for January 2011; however, he did not appear for the scheduled hearing, and did not request its postponement.  In consideration of the foregoing, the Board finds that the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2012).      

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicide agents during service.  

2.  Symptoms of diabetes mellitus type II were not chronic in service.  

3.  Symptoms of diabetes mellitus type II have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service.  

4.  The Veteran's current diabetes mellitus type II is not etiologically related to service.

5.  There was no in-service cardiovascular injury or disease, and symptoms of hypertension were not chronic in service.  

6.  Symptoms of hypertension have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service.  

7.  The Veteran's current hypertension is not etiologically related to service.

8.  The Veteran experienced acoustic trauma in service.

9.  Symptoms of tinnitus were not chronic in service.

10.  Symptoms of tinnitus have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service.

11.  The Veteran does not currently suffer from tinnitus.  

12.  Symptoms of heart disease were not chronic in service.  

13.  Symptoms of heart disease have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service.  

14.  The Veteran's current heart disease is not etiologically related to service.

15.  The Veteran did not engage in combat with the enemy during service.

16.  The Veteran has not identified an in-service stressor event.  

17.  The Veteran did not experience chronic psychiatric disorder symptomatology during service. 

18.  The Veteran did not experience continuous psychiatric symptomatology since separation from service. 

19.  The Veteran is not currently diagnosed with PTSD or any other psychiatric disorder. 

20.  Symptoms of arthritis were not chronic in service.  

21.  Symptoms of arthritis have not been continuous since separation from service, and did not manifest to a compensable degree in the year following separation from service.  

22.  The Veteran's current arthritis is not etiologically related to service.

23.  There was no right knee injury or disease in service, and symptoms of a right knee disorder were not chronic in service.  

24.  Symptoms of a right knee disorder have not been continuous since separation from service.  

25.  A right knee disorder is not etiologically related to service.

26.  There was no left knee injury or disease in service, and symptoms of a left knee disorder were not chronic in service.  

27.  Symptoms of a left knee disorder have not been continuous since separation from service.  

28.  A left knee disorder is not etiologically related to service.

29.  There was no back injury or disease in service, and symptoms of a back disorder were not chronic in service.  

30.  Symptoms of a back disorder have not been continuous since separation from service.  

31.  The Veteran does not currently suffer from a back disability. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).

2.  Hypertension was not incurred in active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).

3.  Tinnitus was not incurred in active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).

4.  Heart disease was not incurred in active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).

5.  PTSD was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2012).

6.  Arthritis was not incurred in active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).

7.  A right knee disorder was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).

8.  A left knee disorder was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).

9.  A back disorder was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Prior to the initial denial of the claims for service connection, the RO apprised the Veteran of the information and evidence necessary to substantiate his claims for service connection, which information and evidence that he was to provide, and which information and evidence that VA would attempt to obtain on his behalf in a November 2007 notice letter.  This notice letter fully satisfied VCAA notice requirements with respect to his claims.    

In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits for the claimed disorders, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, which satisfied Dingess notice requirements.  

Moreover, the Veteran has been provided with a copy of the above rating decision, and the SOC, which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered.  In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service treatment records appear to be incomplete in this case.  Although the Veteran had active service from May 1974 to June 1979, there are no treatment records prior to May 1979 included in the record.  The Board is aware that when service records are unavailable through no fault of a veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, however, the Board concludes that the heightened duty to assist has been met. 

The RO originally advised the Veteran that his service treatment records were "unknown" in a June 2004 notice letter sent in connection with his 2004 claim for service connection of diabetes mellitus.  In November 2004, the RO requested the Veteran's service treatment records and available records were sent later that month.  The records included the service separation examination report dated in May 1979, the separation report of medical history dated in May 1979, and the Statement of Medical Condition dated in June 1979.  

In the November 2007 notice letter sent in connection with the current claims, the RO advised the Veteran that it would request his military records, as well as other relevant records from a Federal agency.  At that time, the RO also asked the Veteran to provide statements from persons who knew him while he was in service and knew of any disability he had while on active duty, statements from medical service personnel, medical evidence of any treatment received since service, and any treatment records within his possession.  The RO further asked the Veteran to send any evidence in his possession that pertained to his claims.  Later that month, the Veteran responded that he had no other information or evidence to give VA to substantiate his claims, and asked that his claims be decided as soon as possible.  

In August 2008, the RO asked the Records Management Center (RMC) to send any service treatment records for the Veteran, and was informed that all available records had already been sent and no further records were found/located at the RMC.  The RO also asked the VA Medical Center (VAMC) in Saginaw, Michigan, to send treatment records for any periods of care for the Veteran from service to the present, and additional records were obtained.  The RO then proceeded to consider the claims.  The RO informed the Veteran in the September 2008 rating decision and June 2009 SOC that service treatment records from May 1, 1979 to June 1, 1979 were among the evidence considered and that available service treatment records showed no complaint, treatment, or diagnosis of tinnitus, a heart condition, a psychological condition, arthritis, a knee condition, or a back condition.  

In light of the foregoing actions, the Board finds that further efforts to obtain the Veteran's missing service records would be futile.  Regarding VA's duty to notify the Veteran of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159(e), the RO informed the Veteran that service treatment records from May 1, 1979 to June 1, 1979 had been considered in the rating decision and SOC, which adequately advised him of the records VA was unable to obtain (i.e., service treatment records prior to May 1, 1979).  The RO adequately addressed its efforts to obtain the records when it advised the Veteran in the November 2007 notice letter that it would request relevant records from any Federal agency, to include records from the military.  The RO also asked, in pertinent part, that the Veteran to provide any evidence in his possession that pertained to his claims at that time, and the Veteran responded that he did not have any other information or evidence to give VA to substantiate his claims.  Thus, the failure of the RO to advise the Veteran that he was ultimately responsible for providing the evidence is harmless error.  The RO considered the claims after additional attempts to obtain the records were unsuccessful pursuant to the Veteran's November 2007 request that his claims be decided as soon as possible.  Thus, it was reasonable for the Veteran to know that his claims would be decided on the evidence of record unless he submitted the records unable to be obtained.  Moreover, while the RO did not specifically advise the Veteran that his claims would be reconsidered if the records became available at a later date, the failure to do so is harmless error.  The guidance set forth under 38 C.F.R. § 3.156(c) would necessitate such consideration if pertinent service records are later found.  

Moreover, as it relates to the service connection claims for PTSD, tinnitus, and a back disorder, there is no evidence of current disability.  Therefore, even if additional service treatment records were currently located, service connection would not be awarded.  Regarding the remaining claims, the Veteran specifically denied having any of the symptomatology indicative of those disabilities at the time of the service separation examination and the musculoskeletal system, ears, vascular, and heart systems were clinically evaluated as normal at that time.  Thus, it is unlikely that any additional service treatment records, if obtained, would help substantiate the Veteran's claims.     

The Board additionally notes that the claims file contains all available evidence pertinent to the claims adjudicated herein.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to his claims and the record contains sufficient evidence to make a decision on the claims.  Pertinent post-service treatment records adequately identified as relevant to the Veteran's claims have been obtained, to the extent possible, or otherwise submitted and are associated with the record.  There are no additional treatment records found in the Veteran's Virtual VA file.  The RO also attempted to verify the Veteran's allegation of in-service herbicide exposure but no records of exposure to herbicides were found.  

The Board would like to note that the case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

Furthermore, the Veteran underwent a general medical examination in connection with his claims in August 2008.  At that time, the VA medical examiner interviewed the Veteran, reviewed the claims file, and conducted a thorough physical examination, to include x-rays.  Importantly, she asked the Veteran regarding any symptomatology as it related to his claimed diabetes, hypertension, tinnitus (i.e., ears and neurologic review of systems), heart disease, PTSD (i.e., psychiatric review of systems), arthritis, knees, and back (musculoskeletal review of systems).  Of those, only diabetes and hypertension were diagnosed by the VA medical examiner.  The Veteran had specifically denied having any symptomatology as it related to his remaining claims at that time.  Therefore, while the VA medical examiner did not provide any medical nexus opinions with respect to those claims, no medical opinion is needed.  The Veteran has not presented any probative evidence of current disability as it relates to claimed tinnitus, PTSD, and a back disorder.  He has provided no stressor statement for PTSD.  There is no corroborative evidence of alleged in-service herbicide exposure, and the service separation medical examination report and report of medical history generally provide evidence against the claims.  Moreover, there is no credible evidence of record relating any of the claimed disorders to service.  For these reasons, the Board finds that no further medical examination or medical opinion is needed.  

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence of record in this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2012).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

As a general matter, service connection for a disability requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus type II, cardiovascular disease to include hypertension, tinnitus (as an organic disease of the nervous system), and arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including diabetes mellitus type II and ischemic heart disease.  38 C.F.R. § 3.309(e). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 


Service Connection for Type II Diabetes Mellitus 

As a preliminary matter, the Board recognizes that the RO previously denied the Veteran's claim of service connection for diabetes mellitus type II in an unappealed November 2004 rating decision.  Generally, it would be appropriate for the Board to consider the Veteran's current claim, which is grounded upon the same factual bases as his previous claim, as a request to reopen the previously denied claim rather than an original claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  The RO has considered the current claim as a request to reopen the previously denied claim.    

However, in this case, available service treatment records were obtained on November 22, 2004, which was after issuance of the November 2004 rating decision and within the one-year appeal period following the rating decision.  The service treatment records are relevant to the Veteran's claim, as he has alleged that his diabetes mellitus began and was treated in service.  See October 2007 VA Form 21-526, Part B (Veteran wrote that his diabetes began in 1974 and that he was treated for diabetes in 1978).  The Veteran's service separation examination and report of medical history are among the available service records and include pertinent clinical findings and statements by the Veteran.  For these reasons, the Board will consider the Veteran's claim as an original claim rather than a request to reopen the previously denied claim in accordance with 38 C.F.R. § 3.156(c).    

At the outset, there is ample evidence of record showing that the Veteran is currently diagnosed with diabetes mellitus type II, which is delineated as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  When the Veteran underwent medical examination in August 2008, the VA medical examiner diagnosed the Veteran with diabetes mellitus type II at that time.  The Veteran's VA treatment records also include numerous assessments of, and document treatment for, diabetes mellitus type II.  See, e.g., VA primary care outpatient note dated July 13, 2007.  

Nonetheless, the weight of the evidence is against finding that the Veteran was exposed to herbicide agents, to include dioxins, in service, as he has contended.  The Veteran does not allege and he is not otherwise shown to have served in the Republic of Vietnam during his period of active service for exposure to herbicide agents to be presumed.  Rather, the Veteran contends that he was exposed to herbicide agents while serving at Fort Lewis, Washington, and in Germany.  However, no records of exposure to herbicides were found for the Veteran.  See 3101 Print dated in November 2004.  He has not otherwise provided evidence of in-service herbicide exposure.  In fact, the Veteran has merely vaguely asserted that he was exposed to dioxins while stationed at Fort Lewis in Washington and/or in Germany without providing any explanation as to why he believes that he was exposed to herbicide agents during that time.  In the absence of credible corroborative evidence of in-service herbicide exposure, presumptive service connection for diabetes mellitus type II is not warranted.  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct incurrence or aggravation in service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence shows no relevant injury or disease of the endocrine system or symptoms of chronic diabetes occurring during service.  The Veteran asserted on the October 2007 VA Form 21-526 that his diabetes mellitus began in and was treated during active service; however, the assertion is inconsistent with available service treatment records.  Although service treatment records are incomplete, the May 1979 separation examination is of record and shows that a urinalysis was negative for albumin and sugar at that time.  The endocrine system was also clinically evaluated as normal at the service separation examination.  Furthermore, on the report of medical history completed at the time of the separation examination, the Veteran checked "No" when asked if he then had or had ever had frequent or painful urination or sugar or albumin in the urine.  He further checked "No" when asked if he had ever had any illness or injury other than those already noted on the form, and if he had consulted or been treated by clinics, physicians, healers, or other practitioners within the past five years for other than minor illnesses on the form.  The Veteran later affirmed in a June 1979 Statement of Medical Condition that there had been no change in his medical condition since the service separation examination.  

Thus, both the medical and lay evidence contemporaneous to the Veteran's period of active military service weigh against finding that diabetes mellitus manifested in and was treated during active service.  It is likely that diabetes mellitus and/or symptoms of diabetes mellitus would have been detected and/or recorded at separation from service if the disability had manifested during service, especially since the Veteran underwent clinical evaluation of the endocrine system and urinalysis.  Instead, the Veteran's endocrine system was evaluated as normal and urinalysis was negative.  On the separation report of medical history, the Veteran himself even denied having any symptomatology of diabetes mellitus.  Buczynski v. Shinseki, 24 Vet. App. 221, 226-27 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  

For these reasons, the Board finds the available service treatment records to be of great probative value and deems them far more credible than the Veteran's unsupported lay assertion that diabetes mellitus began and was treated during service, which is afforded no probative value.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that diabetes mellitus type II and/or its symptoms have not been continuous since separation from service in June 1979.  As mentioned above, the May 1979 service separation examination report is negative for any complaints or findings indicative of diabetes mellitus, and the Veteran affirmed that his physical had not changed since the separation examination the following month.  After separation from service (i.e., in June 1979), the evidence of record shows that diabetes mellitus did not manifest until many years after service, including to a compensable degree within one year of service.  

In this regard, the Board notes that the Veteran has provided inconsistent statements regarding the date of onset of his diabetes since first filing his claim with VA in 2004.  Although the Veteran stated on the 2007 VA Form 21-526 that diabetes mellitus began in 1974 and was treated in 1978, he had previously written on the original VA Form 21-526 filed in January 2004 that his diabetes mellitus type II began in and was first treated in 1996.  The 1996 date of onset is more consistent with other evidence of record.  For example, in April 2004, the Veteran told a VA optometrist that he had had diabetes for about seven years (i.e., approximately since 1997).  Again, it is likely that the Veteran would have been truthful about his history of diabetes mellitus when being monitored for diabetic retinopathy at the time.  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Veteran also told an independent medical evaluator in March 2006 that he had been diabetic ever since 1996.  The August 2008 VA medical examiner also noted that the Veteran's diabetes mellitus had its onset in 1996.  The absence of post-service findings, diagnosis, or treatment until approximately 1996 is one factor that tends to weigh against a finding of diabetes mellitus in service or continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

In consideration of the foregoing, the Board finds the Veteran's repeated statements to medical professionals and/or medical providers relating the onset of diabetes to 1996, rather than 1978, considered together with the absence of any allegation that diabetes mellitus began during service until more two decades after service, to be far more credible and of greater probative weight than the Veteran's unsupported allegation made more recently for compensation purposes that diabetes had its onset in service (i.e., first made in connection with his 2007 claim/appeal).  Thus, as the credible and probative evidence shows that the Veteran's diabetes mellitus first manifested approximately 17 years after separation from active service, a continuity of symptomatology since service is not shown.  

The Board further finds that the weight of the evidence is against finding a relationship between diabetes mellitus and service.  Indeed, there is no medical evidence of record that has even suggested a relationship between the current diabetes mellitus type II and active military service, to include exposure to herbicide agents and/or dioxins.  After reviewing the Veteran's claims file and interviewing the Veteran, the August 2008 VA medical examiner noted that the date of onset of the Veteran's diabetes mellitus was 1996.  She also wrote "Yes" when asked if the injury or disease occurred after active service.  She wrote "No" when asked if the injury or disease occurred before or during active service.  Her answers were based on the Veteran's reported history at the examination as well as review of the claims file, and there is no contrary medical evidence or medical opinion of record.  Therefore, such answers noted in the examination report are afforded significant probative value.  

Although the Veteran has asserted that his diabetes mellitus is causally related to service, he is a lay person and does not have the requisite medical credentials to be able to render a competent medical opinion regarding the cause of his diabetes mellitus.  The etiology of the Veteran's diabetes is a complex medical etiological question dealing with the origin and progression of the endocrine system, and diabetes is a disorder diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate symptoms of diabetes that he experienced at any time, he is not competent to opine on whether there is a link between his diabetes mellitus and active service, including the asserted exposure to herbicide agents/chemicals, because such diagnosis requires specific medical knowledge and training.  

Furthermore, as stated above, the Veteran's assertion that his diabetes mellitus was diagnosed and treated during service and that there has been a continuity of diabetes symptomatology since service is not deemed credible when weighed against other evidence of record, to include the Veteran's own lay statements at separation from service and at various times thereafter.  Thus, the weight of the evidence is against a finding that diabetes mellitus type II incurred in or was otherwise caused by active service, including relationship to service based on continuous symptoms.  

Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for diabetes mellitus type II and, consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for Hypertension and Heart Disease

Regarding claimed hypertension and heart disease, the Board initially notes that there is sufficient evidence of current hypertension included in the record.  Indeed, the August 2008 VA medical examiner diagnosed hypertension and VA treatment records show diagnosis and treatment of hypertension.  While VA treatment records document a history of coronary artery disease, the August 2008 radiological report includes an impression of no active pulmonary disease, and the VA medical examiner did not diagnose heart disease at the time of the examination.  VA treatment records show that the Veteran's coronary disease is currently inactive and has been so for many years.  See, e.g., December 2005 VA primary care outpatient note (showing that the Veteran's coronary artery disease was treated with baby aspirin once a day for prophylaxis, was asymptomatic, and hemodynamically stable).  However, there is no indication that it has completely resolved such that it should no longer be considered a disability for VA purposes.  In consideration thereof, the Board resolves reasonable doubt in the Veteran's favor in finding that he currently suffers from coronary artery disease.  

Although ischemic heart disease is enumerated as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e) and specifically contemplates coronary artery disease, the weight of the evidence is against finding that the Veteran was exposed to herbicide agents, to include dioxins, in service, as explained above.  Therefore, presumptive service connection is not warranted for the Veteran's coronary artery disease.  As the term ischemic heart disease does not include hypertension, presumptive service connection for that disability is also not available on such basis.  38 C.F.R. § 3.309(e), Note 3. 

Turning to the direct theory of entitlement to service connection, the Board finds that the weight of the lay and medical evidence shows no cardiovascular injury or disease or chronic symptoms of hypertension or heart disease occurring during service.  The Veteran asserted on the October 2007 VA Form 21-526 that the disabilities began in and were treated during active service; however, the assertion is inconsistent with available service records.  The Veteran's May 1979 separation examination report shows that he demonstrated an isolated blood pressure reading of 142/80 at that time.  This does not meet the definition of hypertension as defined by VA regulation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  The Veteran's heart and vascular system were also clinically evaluated as normal at the service separation examination.  Furthermore, the Veteran checked "No" when asked if he then had or had ever had palpitation or pounding heart, heart trouble, or high or low blood pressure when completing the May 1979 service separation report of medical history.  He further checked "No" when asked if he had ever had any illness or injury other than those already noted on the form and if he had consulted or been treated by clinics, physicians, healers, or other practitioners within the past 5 years for other than minor illnesses.  The Veteran later affirmed in a June 1979 Statement of Medical Condition that there had been no change in his medical condition since the service separation examination. 

Thus, both the medical and lay evidence contemporaneous to the Veteran's period of active military service weigh against finding that hypertension or heart disease manifested in and was treated during active service.  It is likely that hypertension and/or heart disease and/or their symptoms would have been detected and/or recorded at separation from service if the disability had manifested during service, especially since the Veteran underwent clinical evaluation of the heart and vascular systems at that time.  Instead, those systems were clinically evaluated as normal.  The Veteran himself even denied having any symptomatology indicative of hypertension or heart disease on the service separation report of medical history.  For these reasons, the Board finds the available service treatment records to be of great probative value and deems them far more credible than the Veteran's unsupported lay assertion that hypertension and heart disease began and was treated during service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that hypertension and heart disease and/or their symptoms have not been continuous since separation from service in June 1979.  As mentioned above, the May 1979 service separation examination report is negative for any complaints or findings indicative of hypertension and/or heart disease, and the Veteran affirmed that his physical had not changed since the service separation examination the following month.  After separation from service, the evidence of record shows that hypertension and heart disease did not manifest until many years after service.  

In this regard, the Board notes that the Veteran has provided inconsistent statements regarding the date of onset of hypertension.  Although the Veteran stated on the 2007 VA Form 21-526 that hypertension began in 1978 and heart disease began in 1979, he told the August 2008 VA medical examiner that hypertension was diagnosed approximately in 1995 during a routine physical examination.  As available service treatment records are negative for any complaints, findings, or treatment of hypertension, the 1995 date of onset is deemed more credible.  The first indication of heart disease is in 1997, which is the year identified by the Veteran in the SSA disability report as the time when he received a heart catheterization.  The absence of post-service findings, diagnosis, or treatment until the mid-1990s is one factor that tends to weigh against a finding of hypertension or heart disease in service or continuous symptoms after service separation.  See Buchanan, 451 F.3d 1336; see also Maxson, 230 F.3d at 1333.  

The Board further finds that the weight of the evidence is against finding a relationship between hypertension and/or heart disease and service.  Indeed, there is no medical evidence of record that has even suggested a relationship between the current hypertension and/or heart disease and active military service, to include exposure to herbicide agents and/or dioxins.  After reviewing the Veteran's claims file, the August 2008 VA medical examiner noted that the date of onset of the Veteran's hypertension was 1995.  Her answer was based on the Veteran's reported history at the examination as well as review of the claims file, and there is no contrary medical evidence or medical opinion of record.  Therefore, such notation in the examination report is afforded significant probative value.  

Although the Veteran has asserted that his hypertension and/or coronary artery disease is/are causally related to service, he is a lay person and does not have the requisite medical credentials to be able to render a competent medical opinion regarding the cause of either disability.  The etiology of the Veteran's hypertension and heart disease is a complex medical etiological question dealing with the origin and progression of the Veteran's heart and vascular system, and the disabilities are diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate symptoms that he experienced at any time, he is not competent to opine on whether there is a link between hypertension and heart disease and active service, including the asserted exposure to herbicide agents/chemicals, because such diagnosis requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74.  Furthermore, as stated above, the Veteran's assertion that his hypertension and heart disease were diagnosed and treated during service and that there has been a continuity of symptomatology since service is not deemed credible when weighed against other evidence of record, to include the Veteran's own lay statements at separation from service and at various times thereafter.  Thus, the weight of the evidence is against a finding that hypertension and heart disease were incurred in or otherwise caused by active service.  

The Veteran has also asserted that his hypertension and/or heart disease has/have been aggravated by diabetes.  Service connection may be granted for a disability that is proximately due to or aggravated by a service-connected disability.  See 
38 C.F.R. § 3.310(a).  However, service connection for diabetes mellitus has not been established for reasons explained above.  Thus, the weight of the evidence is against the claim on a secondary basis and service connection for hypertension and/or heart disease is not warranted based on a secondary theory of entitlement.  

Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claims of service connection for hypertension and heart disease and, consequently, the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran seeks service connection for tinnitus (i.e., ringing of the ears).  He is considered competent to report the observable manifestations of the claimed disorder.  Also, noise exposure is consistent with the Veteran's military occupational specialty of chapperal crewman and, thus, it is likely that the Veteran experienced acoustic trauma in service.  

However, after review of the record, the Board finds that the weight of the evidence, both lay and medical, is against finding chronic symptoms of tinnitus during service.  At the May 1979 service separation examination, the Veteran's ears and ear drums were clinically evaluated as normal.  In addition, on the May 1979 separation report of medical history, the Veteran checked "No" when asked if he then had or had ever had ear, nose, or throat trouble or hearing loss.  As stated above, he further checked "No" when asked if he had ever had any illness or injury other than those already noted on the form and if he had consulted or been treated by clinics, physicians, healers, or other practitioners within the past five years for other than minor illnesses.  The Veteran later affirmed in a June 1979 Statement of Medical Condition that there had been no change in his medical condition since the service separation examination.  Thus, both the medical and lay evidence contemporaneous to the Veteran's period of active military service weigh against finding that chronic tinnitus manifested in service.

Additionally, the preponderance of the evidence weighs against finding that the Veteran has suffered from tinnitus at any time after service, to include since filing the current claim.  Although numerous treatment records dated from 2004 to 2007 are of record, there are no complaints or findings indicative of tinnitus.  In fact, upon review, they show that "hearing" was frequently identified as the Veteran's best method, or was among the best methods, for learning.  See, e.g., May 2005 and February 2006 VA nursing notes.  Although treated for other medical disabilities during the period, the Veteran never made mention of having ringing in his ears.  More recently, when the Veteran underwent a VA medical examination in August 2008 and the ear review of symptoms was performed, he denied having symptoms for the left or right ear.  He also denied having a history of any neurological symptoms to include any specified during the neurologic review of symptoms.  The Veteran's own statements at the VA medical examination weigh against finding that he currently suffers or has ever suffered from tinnitus.    

Although the Veteran later indicated on his NOD that his claim for tinnitus (ringing in the ears) was improperly denied, he did not specifically state that he experienced ringing of the ears at that time.  At the VA medical examination conducted only three months before, he had denied having any history of symptomatology involving the ears and did not otherwise indicate the presence of tinnitus.  Furthermore, there is no credible evidence of tinnitus symptomatology currently or at any time in the past.  Despite the Veteran's assertion that tinnitus began in 1978 when filing the 2007 claim, the Board does not find the assertion to be credible when weighed against the absence of any evidence of hearing or ear-related problems in available service treatment records, VA treatment records repeatedly identifying hearing as the best method or one of the best methods for learning for the Veteran, and the denial of any history of ear or other neurologic problems at the August 2008 VA medical examination.  Although the Veteran has asserted that he has tinnitus, and he is competent to state that he has experienced ringing in the ears, his statement is inconsistent with and outweighed by other evidence of record discussed above and, therefore, is not deemed credible or probative.  Thus, in consideration of the foregoing, the Board finds that the evidence weighs against finding that the Veteran currently suffers from tinnitus.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record overwhelmingly fails to support a diagnosis of the claimed disability, that holding is of no advantage.  

As the weight of the evidence demonstrates that the Veteran does not have tinnitus, the preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for PTSD

The Veteran seeks entitlement to service connection for PTSD.  During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  Prior to the amendment, the record had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).

With regard to the second criterion, evidence of an in-service stressor event, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amended 38 C.F.R. 3.304(f) adds the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

In this case, the Veteran is neither in receipt of any military citations indicative of combat service nor otherwise shown to have had combat service.  His DD Form 214 shows that he served with the primary specialty of chapperal crewman and had service in Germany from May 1978 to February 1979, which fully accounts for all of his time in foreign service.  The Veteran did not have foreign service during a period of war.  Therefore, the Board finds that the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) does not apply.

Additionally, the Veteran has not identified an in-service stressor event that he believes caused his PTSD.  Thus, it necessarily follows that there has been no allegation of fear of hostile military activity such that the amended regulatory provision, 38 C.F.R. § 3.304(f)(3), is applicable in this case.    

Furthermore, the weight of the evidence, both lay and medical, is against finding chronic PTSD symptoms during service.  The Veteran was psychiatrically evaluated as normal at the May 1979 separation examination.  His "PULHES" profile on the separation examination report contained the annotation of "1" in the sixth category ("S") for psychiatric, which reflects a high level of fitness in that category.  The Veteran also checked "No" when asked if he then had or had ever had a head injury, frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness when completing the May 1979 separation report of medical history.  He further checked "No" when asked if he had ever had any illness or injury other than those already noted on the form and if he had consulted or been treated by clinics, physicians, healers, or other practitioners within the past five years for other than minor illnesses.  The Veteran later affirmed in a June 1979 Statement of Medical Condition that  there had been no change in his medical condition since the service separation examination.  Thus, both the medical and lay evidence contemporaneous to the Veteran's period of active military service show no evidence of psychiatric problems and weigh against finding that chronic PTSD manifested in service.  

Moreover, the preponderance of the evidence weighs against finding that the Veteran has suffered from PTSD at any time after service, to include since filing the current claim.  Although numerous treatment records dated from 2004 to 2007 are of record, there are no complaints or findings indicative of a psychiatric disorder.  The Veteran even had a negative depression screen in March 2005.  More recently, when the Veteran underwent a VA medical examination in August 2008 and the psychiatric review of symptoms was performed, he denied having a history of interpersonal relationship difficulties, depression, panic attacks, substance problems, memory problems, loss of control/violence potential, homicidal symptoms, anxiety, confusion, sleep impairment, suicidal symptoms, or any other symptoms.  The Veteran's own statements at the VA medical examination are highly probative and weigh heavily against finding that he currently suffers or has ever suffered from PTSD or any other psychiatric disorder.    

Although the Veteran later asserted on his NOD that his claim for PTSD was denied without a medical examination, that is simply not the case.  As stated above, the Veteran was afforded with a general medical examination in August 2008.  While the medical examination was not a PTSD or mental disorders examination, the Veteran had the opportunity to report any psychiatric history deemed relevant to his claim at that time.  Had he reported some psychiatric symptomatology, it is likely that a specialized examination would have been scheduled.  However, he denied having any history of psychiatric symptomatology at the examination, as stated above.  He has further failed to identify a stressor event that allegedly caused PTSD.  Furthermore, there is no credible evidence of psychiatric symptomatology currently or at any time in the past.  

Despite the Veteran's assertion that he has PTSD and was treated for PTSD in 1978 when filing the 2007 claim, the Board does not find the assertion to be credible when weighed against the absence of any evidence of psychiatric problems in available service treatment records, the negative depression screen in March 2005, and the denial of any history of psychiatric problems at the August 2008 VA medical examination.  Although the Veteran has asserted that he has PTSD and/or depression (see VA Form 21-526 dated in October 2007), he is a lay person and lacks the requisite medical expertise and training to diagnose a psychiatric disability; therefore, his opinion is not competent, and is afforded no probative value.  While he is competent to state that he has experienced feelings of depression, his statement is inconsistent with other evidence of record (i.e., his March 2005 denial of depressive symptomatology and the August 2008 denial of any psychiatric symptomatology) and, therefore, is not deemed credible or probative.  Thus, in consideration of the foregoing, the Board finds that the evidence weighs against finding that the Veteran currently suffers from a psychiatric disorder or any symptoms that may be indicative of a psychiatric disorder.  Therefore, there is no need to afford the Veteran with further medical examination.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  However, where, as here, the overall evidence of record overwhelmingly fails to support a diagnosis of the claimed disability, that holding is of no advantage.  

As the weight of the evidence demonstrates that the Veteran does not have PTSD, the preponderance of the evidence is against the claim for service connection for PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection for Arthritis, Knee Disorder, and Back Disorder

Regarding the remaining service connection claims, the Board finds that the weight of the evidence, both lay and medical, is against finding in-service injury or disease or chronic symptoms of arthritis, a chronic knee disorder, or a back disorder during service.  At the May 1979 service separation examination, the Veteran's musculoskeletal system, lower extremities, and feet were clinically evaluated as normal.  The Veteran also checked "No" when asked if he then had or had ever had swollen or painful joints, cramps in the legs, arthritis, rheumatism, or bursitis, "trick" or locked knee, or foot trouble when completing the May 1979 service separation report of medical history.  He further checked "No" when asked if he had ever had any illness or injury other than those already noted on the form and if he had consulted or been treated by clinics, physicians, healers, or other practitioners within the past 5 years for other than minor illnesses.  The Veteran later affirmed in a June 1979 Statement of Medical Condition that there had been no change in his medical condition since the separation examination.  Thus, both the medical and lay evidence contemporaneous to the Veteran's period of active military service weigh against finding that chronic symptoms of arthritis or chronic symptoms of a knee disorder manifested in service.

The Board notes, however, that the Veteran did check "Yes" when asked if he had recurrent back pain on the separation report of medical history.  The service medical examiner later wrote in the portion of the report designated for the physician's summary and elaboration of pertinent data that the Veteran had mechanical low back pain; however, the Veteran's spine and musculoskeletal systems were clinically evaluated as normal at the service separation examination, which weighs against finding a chronic back disorder during service, despite the Veteran's complaints of recurrent back pain at that time.    

The preponderance of the evidence further weighs against finding that the Veteran has suffered from continuous symptoms since separation from service for arthritis, a knee disorder, or a back disorder.  Following separation from service, the evidence does not show that the Veteran suffered from arthritis until 2005.  The right foot is the only joint shown to have a diagnosis of arthritis.  When seeking medical treatment for the foot in May 2005, the Veteran related the onset of his pain to post-service work-related injury that had occurred in February of the same year and made no mention of service.  The Veteran further denied having any knee or back pain or history of back injury at a VA neurology consultation in November 2005 and again related the onset of right foot weakness and pain to a January 2005 fall.  In fact, the Veteran is not shown to have ever presented for medical treatment with complaints of back pain.  While he has at various times complained to VA medical providers of pain and/or instability involving one or both knees, he denied having any muscle, joint, right foot, or spine symptoms during the musculoskeletal review of systems at the August 2008 VA medical examination.  He also denied having any symptoms involving the extremities during the extremities review of systems at the examination and his gait was normal.  Furthermore, no abnormalities were found affecting the knees, back, or right foot on physical examination.  Thus, the evidence after service is devoid of any complaint or finding of arthritis involving the right foot until 2005 and approximately three months after the Veteran reportedly fell at work and injured the right foot, devoid of any complaint or finding of knee problems until 2007 preceded by denials of prior knee injury, and devoid of any continued complaint or finding of back problems and, in fact, show repeated denials of having any back pain or injury.  The Veteran even denied having any problems involving the right foot, knees, or back at the August 2008 VA medical examination and no abnormalities were otherwise shown.  This evidence is highly probative and weighs heavily against finding that the Veteran has had continuous symptoms of arthritis, a knee disorder, or a back disorder since service.  

Furthermore, the weight of the evidence is against finding that the Veteran's current arthritis of the right foot or knee disorder is etiologically related to service.  There is no medical evidence of such a relationship of record.  Although the Veteran has asserted that such a relationship exists, he is a lay person and lacks the requisite medical expertise and training to diagnose a musculoskeletal disability or render a competent medical opinion about its etiology; therefore, his opinion is not competent, and is afforded no probative value.  While he is competent to state that he has experienced pain in his knees and back and symptoms of arthritis since service, his statement is inconsistent with other evidence of record, to include his statements at separation and, therefore, are not deemed credible or probative.  Thus, in consideration of the foregoing, the Board finds that the evidence weighs against finding that the Veteran currently suffers from arthritis or a knee disorder that is etiologically related to service. 

Regarding the Veteran's claimed back disorder in particular, the Board notes that no chronic back disability has been diagnosed, and the Veteran has even repeatedly denied having any symptomatology or injury involving the back since separating from service, to include at the August 2008 VA medical examination.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  However, where, as here, the overall evidence of record overwhelmingly fails to support a diagnosis of the claimed disability, that holding is of no advantage.  

As the preponderance of the evidence is against the claims for service connection for arthritis, a left and right knee disability, and a back disorder, the claims must be denied.  In reaching the conclusions, the Board notes that under the provisions of 
38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue; however, because the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.
  

ORDER

Service connection for diabetes mellitus type II is denied.  

Service connection for hypertension is denied.  

Service connection for tinnitus is denied.

Service connection for heart disease is denied.
	(CONTINUED ON NEXT PAGE)


Service connection for PTSD is denied.

Service connection for arthritis is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a back disorder is denied.  




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


